22 N.J. 571 (1956)
126 A.2d 885
ABRAHAM ALBOUM, PLAINTIFF-APPELLANT,
v.
THE CITY OF NEWARK, A MUNICIPAL CORPORATION, AND THOMAS E. HUNT, REVENUE DIRECTOR OF THE CITY OF NEWARK, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 13, 1956.
Decided November 19, 1956.
*572 Mr. Abraham Alboum argued the cause pro se for the plaintiff-appellant.
Mr. Joseph A. Ward argued the cause for the defendants-respondents (Mr. Vincent P. Torppey, Corporation Counsel of the City of Newark, attorney).
PER CURIAM.
The plaintiff-appellant filed a taxpayer's suit in the Superior Court, Chancery Division, seeking to restrain the City of Newark from proceeding with a program to marshall information (for the use of the local assessor) through the employment of experienced appraisers. The matter was heard in response to an order to show cause why the city should not be so enjoined and following the presentation of briefs and affidavits the order was dismissed and judgment rendered for the defendants.
Plaintiff appealed the cause and we certified prior to a consideration by the Superior Court, Appellate Division. Subsequent to the filing of the notice of appeal the Legislature enacted L. 1956, c. 48, R.S. Cum. Supp. 40:50-9 et seq., which, inter alia, expressly empowers the governing body of any municipality to contract for the preparation and execution of a complete program for the revaluation of real property for the use of local assessors.
At the oral argument counsel for the defendants advised the court that the City of Newark had invited proposals for the work but has not acted thereon and intended to conform its preliminary steps for the revaluation program to the statutory advantages and requirements of L. 1956, c. 48, and that its future actions in this regard would be in conformance therewith.
In view of this, the issue presented for decision is moot. We are not, however, to be understood as holding nor intimating *573 that the statutory law relating to the assessment of property for taxation purposes existing prior to the passage of L. 1956, c. 48, would not support the action contemplated by the City of Newark.
The appeal is dismissed. No costs will be taxed to any party.
For dismissal  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING and JACOBS  6.
Opposed  None.